DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Specification
 The disclosure is objected to because of the following informalities:  
"side rail 213 (as well as second portion 234)"
at par [0027] (see reference characters "213" and "234" in Figs. 2A, 2B).
Appropriate correction is required. 
Claim Interpretation
Claims 1 and 11 recite the limitation "they" in line 3.  For the record, the antecedent basis for the limitation "they" in line 3 of claims 1 and 11 is "the first frame and the second frame" at line 2 in the claims, respectively.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recite "a variable thickness" and "a thickness" in lines 1 and 2, respectively.  These limitations "a variable thickness" and "a thickness" together in the claims introduces ambiguity in the following phrase:  “wherein the side rail has a first part that has a thickness less than a second part of the side rail.  The relationship between the thickness of said first part and said second part of the side rail is unclear, and therefore is indefinite.  
Furthermore, it is also unclear if paragraph [0028] of the specification as originally filed defines the language to support the limitations “a first part” and “a second part” in both claims 2 and 12.  Nevertheless, to advance prosecution on the merits, the limitations “a first part” and “a second part” in claims 2 and 12 are considered to be defined by language found at paragraph [0028], i.e., a first portion and a second portion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, 6, 7, 8, 9, 11, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wise (US 10058809).
For claim 1 as interpreted, a filter assembly comprising: a first frame and a second frame (100a, 100b), wherein the first frame and the second frame are connected by a hinge (200; col. 2, ll. 21-29; Figs. 2a-d) about which they [i.e., the first not extend beyond the top of the rail 102 [emphasis added]; col. 2, ll. 34-39) with an edge of the side rails of the first frame and the second frame to couple the first frame and the second frame in a closed position (col. 1, ll. 60-67; col. 2, ll. 30-61).
For claim 3, Wise illustrates further said filter assembly wherein the at least one latch is located at one or more corners of the side rail in Fig. 1, see latching element 300 at corner in Fig. 1.
For claim 4, Wise teaches further said filter assembly of claim wherein the at least one latch is secured to one of the first frame and the second frame (each of the three latching elements serve to secure frames 100a, 100b together with a low profile that does not extend beyond the top of the rail 102 [emphasis added]; col. 2, ll. 34-39).
For claim 5, Wise discloses further said filter assembly wherein the at least one latch is secured to the side rail through a fastener (Figs. 4a-c; col. 3, ll. 30-55).
For claim 6, Wise illustrates further said filter assembly wherein the at least one latch rotates about an axis of the fastener between an open position and a closed position to couple the first frame and the second frame (Figs. 4a-b; at col. 2, ll. 39-46 “The thumb latch 300 has a thumb portion 302 that helps an end user move the latch 
For claim 7, Wise further teaches said wherein the at least one latch further comprises a first tab and a second tab, wherein the first tab engages the first frame and the second tab engages the second frame (Figs. 4a-c; col. 2, ll. 30-55 “The thumb latch 300 has a thumb portion 302 that helps an end user move the latch 300 and a catch portion 304 that secures a pin 306 to secure the first frame 100a to the second frame 100b. In another version, the latch 320 includes a screw 322 engaged to a threaded tab 324. When tightened, the screw 322 engages a filter mating tab 326 to secure the frame 100a to the frame 100b.  In another version, the latch 340 includes mating magnets 342, 344, one attached to the frame 100a and the other to the frame 100b to secure them [the frames 100a, b] together. It should be appreciated that in each of the embodiments in FIGS. 4a-4c, a latching element on each frame comes together with a latching element on the other frame to join the frames 100a, 100b together. This allows the frames 100a, 100b to be separated in a clamshell way using the hinge element 200, such that the frames 100a, 100b can be opened for filter material insertion and maintenance.”).
For claim 8, Wise illustrates further said filter assembly wherein the first tab and the second tab comprises a punch (see hole in filter mating tab 326 in Fig. 4b) that engages the first tab and the second tab to the first frame and the second frame, respectively (col. 2, ll. 30-55).
For claim 9, Wise teaches further said filter assembly wherein the at least one latch further comprises a thumb tab to access the at least one latch, and wherein the thumb tab is connected to both the first tab and the second tab, at one end of the thumb tab (Figs. 4a-g; col. 2, ll. 30-55).
Claim 11 is similar to claims 1 and 3 above, and Wise discloses a filter assembly (Fig. 1) comprising a first frame and a second frame (100a, 100b), wherein the first frame and the second frame are connected by a hinge (200) about which they [i.e., said first and second frame] rotate and wherein the first frame and the second frame hold a filter media there between (a filter material between two frames 100a, 100b and behind a mesh screen; shown by reference number 110 in Fig. 1; col. 1, ll. 60-67); and at least one latch (latching element 300, 320, or 340) located along a side rail (102) of at least one of the first frame and the second frame, wherein the at least one latch is flush with an edge of the side rail to couple the first frame and the second frame, and wherein the at least one latch is located at one or more corners of the side rail (Figs. 1, 4a-c; col. 1, ll. 60-67; col. 2, ll. 30-61).
For claim 13 as interpreted, Wise discloses further said filter assembly wherein the one or more corners (see Fig. 1) are located at [[the]] a first part of the side rail.  
Claim 14 is similar to claim 5 above, and Wise discloses said filter assembly of claim 11 and further wherein the at least one latch is secured to the side rail through a fastener (Figs. 4a-c; col. 3, ll. 30-55).
For claim 15 Wise discloses said filter assembly of claim 14 wherein the at least one latch rotates about an axis of the fastener between an open position and a closed position to couple the first frame and the second frame which is similar to claim 6 above   .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wise.
For claims 2 and 12, as interpreted, the teaching of Wise is set forth above and discloses each of the structural limitations of the claims except “wherein the side rail has a variable thickness” and “wherein the side rail has a first part that has a thickness less than a second part of the side rail.” This variable thickness is the only difference between the side rails of the prior art and said side rails of the instant apparatus, and the limitation “a variable thickness” is considered a recitation of relative dimensions of the claimed device and is considered “changes in shape” and is obvious to one having ordinary skill in the art at the effectively filing date of the current invention.  Accordingly, a device having the claimed relative dimensions for said side rail would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 (IV)B.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wise in view of Pick (US 5108470).
For claim 10, the teaching of Wise is set forth above and teaches the at least one latch.  It would appear that Wise may not explicitly state that said at least one latch is located near a power supply of the filter assembly. Wise also teaches at column 1, lines 5-10, the background of structural features for polarized media and other active field air cleaners. Pick is analogous art and teaches electrostatic air filters of the charged media type are known in the art. Pick teaches electrostatic air filters of the charged media type as having one or more dielectric fibrous filter pads, or media filters, sandwiched between opposing electrostatic charging elements and used in an air handling system by a support frame; the filter media are polarize using a connected power supply (col. 1, ll. 15-30).  Therefore, it would have been readily obvious to one having ordinary skill in the art at the effective filing date of the current invention for the at least one latch in the filter assembly of Wise to be located near a power supply as taught in Pick to have polarized media in the filter assembly to filter particulates in an air handling system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 690524 discloses well-known fastening devices; US 20090320426 teaches integrated adhesive tabs, mechanical tabs, hook and loop fasteners, magnetic connectors, and slot-tab connectors; US 6764533 teaches pressure active fasteners that interlock with one another when pressed together and located at corners of the filter assembly; US 5059218 discloses a hinge; and US 5846302 teaches a polarized filter with structural limitations of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T. Bennet McKenzie (Acting SPE) can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        July 8, 2021

/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776